Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, and 17-28 are presented for examination. 
Claims 9-16 are cancelled. 
Claim Objections
A series of dependent claims comprise repetitive limitation. For example, claims 23-25 and 26-27 comprise similar limitations. Necessary correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Satpathy et al hereafter Satpathy (US pat. App. Pub. 20180253559) and in view of Moroney et al hereafter Moroney (US pat. App. Pub. 20140376719).  
4.	As per claims 1, 17, and 28 Satpathy discloses a method, an apparatus and a medium for encrypting data, comprising: acquiring a first data unit included in a media frame to be encrypted, wherein the first data unit comprises a boundary portion and a content portion, the boundary portion comprises boundary information for identifying a starting boundary of the first data unit (paragraphs: 18, 51, 52, 113, and 115, wherein it emphasizes a unit obtains the media frame to be encrypted which comprises boundary information that indicates start of the data unit) and actual content , and the content portion comprises content data of the first data unit; and encrypting the content data included in the content portion of the first data unit to acquire a second data unit, wherein a boundary portion of the second data unit comprises the boundary information, and a content portion of the data unit comprises a data length of the content data and encrypted data acquired by encrypting the content data (paragraphs: 24, 56, 64-66, 111, and 118; wherein it elaborates encrypting the content data of the data unit to obtain another data unit wherein boundary portion of the another data unit provides the boundary information and content portion indicates data length of the content data that is encrypted). Although, Satpathy mentions bits length of the content data which indicates data length of the content data. He does not expressly discloses a content portion of the second data unit. However, in the same field of endeavor, Moroney discloses a content portion of the second data unit comprises a data length of the content data (paragraphs: 8, 22, and 35).

5.	As per claim 2, Satpathy discloses the method, wherein after encrypting the content data included in the content portion of the first data unit to acquire the second data unit, the method further comprises: generating a first media packet including the second data unit when the content data is parameter information of the media frame, wherein a header field of the first media packet comprises a timestamp of the media frame and a packet sequence number of the first media packet, and a load field of the first media packet comprises the second data unit (paragraphs: 24, 51, 67).
6.	As per claim 3, Satpathy discloses the method, wherein the load field of the first media packet comprises an identification code in the boundary information and the content portion of the second data unit (paragraphs: 71, 92).
7.	As per claim 4, Satpathy discloses the method, wherein after encrypting the content data included in the content portion of the first data unit to acquire the second data unit, the method further comprises: generating a second media packet when the content data is media data of the media frame, wherein a header field of the second media packet comprises a timestamp of the media frame and a packet sequence number of the second media packet, and a load field of the second media packet comprises first identification information for identifying the second media packet as a 
8.	As per claim 5, Satpathy discloses the method, wherein the load field of the second media packet comprises an indicator, a header and a payload field, the header is located between the indicator and the payload field, and the boundary information comprises an identification code comprising a first part of content and a second part of content; wherein the indicator comprises the first part of content, the header comprises the second part of content and the first identification information, and the payload field comprises the part of data intercepted from the starting position of the content portion of the second data unit (paragraphs: 62, 87, 120).
9.	As per claim 6, Satpathy discloses the method, wherein the load field of the second media packet comprises a header and a payload field, the header being located before the payload field, and the boundary information comprises an identification code; wherein the header comprises the middle 6-bit content of a first byte of the identification code and the first identification information, and the payload field comprises the part of data intercepted from the starting position of the content portion of the second data unit (paragraphs: 75, 104, 131).
10.	As per claim 7, Satpathy discloses the method, wherein after generating the second media packet, the method further comprises: when a length of unintercepted remaining data included in the content portion of the second data unit exceeds a preset threshold, intercepting a part of data from a starting position of the remaining data to generate a third media packet, wherein a header field of the third media packet comprises a timestamp of the media frame and a packet sequence number of the third 
11.	As per claim 8, Satpathy discloses the method, wherein after generating the second media packet, the method further comprises: when a length of unintercepted remaining data included in the content portion of the second data unit does not exceed a preset threshold, generating a fourth media packet, wherein a header field of the fourth media packet comprises a timestamp of the media frame and a packet sequence number of the fourth media packet, and a load field of the fourth media packet comprises third identification information for identifying the fourth media packet as an ending packet and the remaining data (paragraphs: 47, 73, 111).
12.	 Claims 18-27 are listed all the same elements of claims 2-8. Therefore, the supporting rationales of the rejection to claims 2-8 apply equally as well to claims 18-27.
Citation of References
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Desai et al (US pat. app. Pub. 20170364688): discusses the hardware cryptographic agent intercepts a message from the I/O controller and identifies boundaries of the message. The message may include multiple DMA transactions, and the start of message is the start of the first DMA transaction. The cryptographic engine encrypts the message and stores the encrypted data in a memory buffer. The cryptographic engine may skip and not encrypt header data starting at the start of message or may read a 
Mclellan et al (US pat. App. Pub. 20090187771): elaborates that determines an address from contents of a boundary register, reads an encrypted data block from a memory location specified by the address, decrypts the encrypted data block using a first key, re-encrypts the decrypted data block using a second key, writes the re-encrypted data block back to the memory location specified by the address, and updates the boundary register. These operations are repeated for one or more additional addresses. The boundary register contents are also used to determine appropriate keys for use in other read and write transactions to the memory.  
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436